R. Randall Wang Partner Direct: 314-259-2149 rrwang@bryancave.com June 7, 2010 VIA EDGAR Mr. Jim B. Rosenberg Senior Assistant Chief Accountant Division of Corporate Finance Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 Re: Express Scripts, Inc. Form 10-K for the fiscal year ended December 31, 2009 Form 8-K filed February 24, 2010 Schedule 14A filed March 24, 2010 File No. 000-20199 Dear Mr. Rosenberg: On behalf of Express Scripts, Inc. (the Company), and as discussed with Ms. Laura Crotty, I am writing to confirm that the Company intends to respond to the comments contained in the letter from the SEC staff to the Company dated May 25, 2010 by Monday, June 14, 2010. Please do not hesitate to contact me at (314) 259-2149 should you have any questions regarding this matter. Very truly yours, /s/ R. Randall Wang R. Randall Wang cc: Sasha Parikh, Staff Accountant Mark Brunhofer, Review Accountant Laura Crotty, Staff Attorney Express Scripts, Inc. Keith J. Ebling
